DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being obvious in view of Nakashima et al. (hereinafter “Nakashima”) – US 2011/0254559.

	Per claim 1, Nakashima teaches a chargeable battery abnormality detection apparatus configured to detect an abnormality of a chargeable battery, the chargeable battery abnormality detection apparatus comprising:
a processor (Fig. 1; control unit 7; ¶19); and a memory (Fig. 1; memory unit 6; ¶19) storing instructions executable by the processor, wherein the processor performs the following when executing instructions:
(A charge-discharge unit 11 is configured to charge a secondary battery 12 or receive power from the secondary battery 12 (¶17).  The internal resistance of the secondary battery 12 is acquired at two times and the variation between the acquired internal resistance values is compared to a stored reference variation to determine whether an abnormality has occurred in the secondary battery 12 (Abstract)).

Nakashima does not explicitly teach the apparatus wherein an abnormality is determined if either one of the following occurs: the calculated value of the internal resistance decreases while the chargeable battery is being discharged; and the calculated value of the internal resistance increases while the chargeable battery is being charged.
However, Figures 6A and 6B indicate that, during charging, an abnormal state exists when the internal resistance is increased relative to a normal internal resistance state and, during discharging, an abnormal state exists when the internal resistance is decreased relative to a normal internal resistance state near 0% SOC (¶23).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nakashima such that an abnormality is determined if either one of the following occurs: the calculated value of the internal resistance decreases while the chargeable battery is being discharged; and the calculated value of the internal resistance increases while the chargeable battery is being charged.  One of ordinary skill would make such a modification because Figures 6A and 6B disclose internal resistance values during charging and discharging that are considered abnormal.

Per claim 3, Nakashima teaches the chargeable battery abnormality detection apparatus according to claim 1, wherein the processor also determines that the abnormality has (The right-side of Figure 6A indicates that an abnormal state exists when, during discharge, the internal resistance value is increased relative to a normal internal resistance state).

Per claim 12, Nakashima teaches a chargeable battery abnormality detection method of detecting an abnormality of a chargeable battery, the chargeable battery abnormality detection method comprising:
calculating a value of an internal resistance of the chargeable battery; determining whether the chargeable battery is being charged or being discharged; and outputting a determination result of the abnormality (A charge-discharge unit 11 is configured to charge a secondary battery 12 or receive power from the secondary battery 12 (¶17).  The internal resistance of the secondary battery 12 is acquired at two times and the variation between the acquired internal resistance values is compared to a stored reference variation to determine whether an abnormality has occurred in the secondary battery 12 (Abstract)).

Nakashima does not explicitly teach the method wherein an abnormality is determined if either one of the following occurs: the calculated value of the internal resistance decreases while the chargeable battery is being discharged; and the calculated value of the internal resistance increases while the chargeable battery is being charged.
However, Figures 6A and 6B indicate that, during charging, an abnormal state exists when the internal resistance is increased relative to a normal internal resistance state and, during discharging, an abnormal state exists when the internal resistance is decreased relative to a normal internal resistance state near 0% SOC (¶23).



6.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious in view of Nakashima and Takahashi et al. (hereinafter “Takahashi”) – US 5,903,136.

Per claim 7, Nakashima teaches the chargeable battery abnormality detection apparatus according to claim 1.  However, Nakashima does not explicitly teach the apparatus wherein the processor calculates the value of the internal resistance by dividing a fluctuating value of a voltage in a predetermined time period by a fluctuating value of a current in the predetermined time period.
In contrast, Takahashi teaches a method for charging a secondary battery wherein the internal resistance of said secondary battery is calculated by dividing a variation of the terminal voltage of said secondary battery with a variation of the charging current of said secondary battery (claim 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nakashima such that the internal resistance is calculated by dividing a fluctuating value of a voltage in a predetermined time period by a fluctuating value of a current in the predetermined time period.  One of ordinary skill would make such a modification for the purpose of calculating the internal resistance based on a flowing current (Takahashi; claim 1).

7.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious in view of Nakashima and Kumar et al. (hereinafter “Kumar”) – US 2012/0319653.

Per claim 8, Nakashima teaches the chargeable battery abnormality detection apparatus according to claim 1.  However, Nakashima does not explicitly teach the apparatus further comprising a voltage detector that detects a voltage of the chargeable battery, wherein the processor further determines that the abnormality has occurred in the chargeable battery when the voltage detector detects a voltage drop corresponding to a voltage of one cell among a plurality of cells constituting the chargeable battery.
	In contrast, Kumar teaches a rechargeable battery system wherein a monitoring system is configured to detect a failed electrochemical cell in a cell string wherein said cell has a voltage drop that is less than a determined amount (¶29).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nakashima such that a voltage detector is provided to detect a voltage drop corresponding to a voltage of one cell among a plurality of cells constituting the chargeable battery.  One of ordinary skill would make such a modification for the purpose of identifying a failed cell (Kumar; ¶29).
	

8.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious in view of Nakashima and Bluhm et al. (hereinafter “Bluhm”) – US 2013/0175800.

Per claim 11, Nakashima teaches the chargeable battery abnormality detection apparatus according to claim 1.  However, Nakashima does not explicitly teach the apparatus wherein after determining that the abnormality has occurred, the processor determines that the 
	In contrast, Bluhm discloses a system wherein a voltage drop associated with a grid fault is rectified when the voltage has risen to a normal level (¶36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nakashima such that, after an abnormal voltage drop has occurred, the abnormality flag is removed when the voltage rises to a normal level.  One of ordinary skill would make such a modification for the purpose of resuming normal activity after a fault has been rectified (Bluhm; ¶36).

	
Claim Objections
9.	Claim 12 is objected to due to a minor informality.  Claim 12 is terminated with two periods instead of one.  Appropriate correction is required.

10.	Claims 2, 4-6, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 2, the prior art of record is silent on the apparatus of claim 1, wherein the processor determines that the chargeable battery has been short-circuited when the calculated value of the internal resistance increases while the chargeable battery is being charged.
Per claim 4, the prior art of record is silent on the apparatus of claim 1, wherein the processor determines that a polarity inversion has occurred in the chargeable battery when the calculated value of the internal resistance increases greater than a value in a normal state of the chargeable battery, and subsequently the calculated value of the internal resistance starts 


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852